Title: To Alexander Hamilton from William Allibone, 12 October 1789
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, October 12, 1789. “Some of my Friends, on finding I had an Inclination to apply for the appointment of Superintendant of the light house, Beacons Buoys and publick Piers, have put Into my hands A Recommendation … addressed to the president, which I have … Enclosed to him.… I … am at A loss whether to attend at the seat of government in person or not and should consider it as A particular Favour if I could receive Information on that head.…”
